Citation Nr: 1104594	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-15 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for low back 
disability.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from January 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in September 2008.  
A statement of the case was issued in March 2009, and a 
substantive appeal was received in June 2009.  


FINDINGS OF FACT

1.  Service connection for low back disability was denied by a 
July 1976 rating decision; and the Veteran did not perfect 
appeal.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for low back 
disability has not been received since the July 1976 rating 
decision.


CONCLUSIONS OF LAW

1.  The July 1976 rating decision which denied entitlement to 
service connection for low back disability is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002).

2.  New and material evidence has not been received since the 
July 1976 denial of service connection for low back disability, 
and the claim of service connection for low back disability is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant a pre-adjudication notice by a 
letter dated in May 2008.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five elements 
of a service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Kent v. Nicholson, 20 Vet. App. 
1 (2006) advising him of the applicable laws and regulations, and 
information and evidence necessary to reopen his claim of service 
connection for low back disability.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service and private treatment records, Social 
Security Administration (SSA) records and assisted the Veteran in 
obtaining evidence.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.




Laws and Regulations



The request to reopen the Veteran's claim for low back disability 
involves an underlying claim of service connection.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting from 
an injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a 
prior final decision may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. § 5108.  
New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  New evidence means evidence not previously 
submitted.  Material evidence means existing evidence that by 
itself or when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claims.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of last final decision, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

A review of the record shows that a claim of service connection 
for low back disability was denied by the RO in July 1976.  The 
Veteran initiated appeal and a statement of the case was 
subsequently issued an October 1976.  The Veteran did not perfect 
appeal, and the July 1976 rating decision became final.  
38 U.S.C.A. § 7105.  A request to reopen the claim was received 
in March 2008.  By rating decision in September 2008, the RO 
denied the Veteran's request to reopen his claim.  The present 
appeal ensued.

The evidence at the time of the July 1976 rating decision 
consisted of the Veteran's service treatment records.  A June 
1968 service treatment record shows that the Veteran complained 
of chronic low back pain and the diagnosis was bilateral 
spondylosis L4.    Significantly, an August 1968 medical board 
report cover sheet shows a primary diagnosis of bilateral 
spondyloslysis, L-4, pars interarticularis, congenital that was 
not incurred in the line of duty, existed prior to entry to 
service and was not aggravated in service.  An August 1968 
medical board report shows that he was also diagnosed with mild, 
intermittent lumbosacral strain secondary to bilateral 
spondyloslysis, L-4, pars interarticularis, congenital.  

The RO denied the Veteran's claim in July 1976 because the 
evidence did not show that preexisting bilateral spondylosis was 
aggravated in service.

Evidence received since the July 1976 rating decision includes 
various private treatment records.  Of significance are a June 
1975 private treatment record from James A. Miller, M.D., who 
noted that the Veteran had no antecedent history of injury until 
he slipped in 1969 injuring his back while at work; an August 
1975 private treatment record from Howard J. Brandwein, M.D. that 
shows the Veteran reported the onset of low back pain 
approximately eight years prior (which the Board notes would date 
the onset to 1967); a January 1976 neurological consultation from 
Samuel L. Biggers, Jr., M.D. who reported that the Veteran 
slipped on wet stairs and struck his back against steps four 
years prior; and a January 1978 private treatment record from 
M.A.G. South that reveals the Veteran injured his back in 1969 
after falling on wet cement, was hospitalized in 1973 for a week, 
and wore a back brace for six or seven years.   

The evidence also included an April 1978 medical examination 
questionnaire from General Telephone of California in which the 
Veteran denied a past/current history of back trouble, and 
clinical evaluation of the Veteran's spine was normal.  The 
evidence further included a June 1981 neurological consultation 
that showed that the Veteran reported to George J. Rederich, M.D. 
that he injured his back while climbing telephone poles working 
for a telephone company; and a June 2002 orthopedic consultation 
report that shows that the Veteran's back pains are secondary to 
previous surgeries in conjunction with degenerative disc disease, 
degenerative joint disease and strain within the left sacroiliac 
joint without evidence.

While the aforementioned evidence is new, the additional evidence 
is not material since it does not tend to show that the Veteran's 
preexisting low back disability was aggravated in service.  
Rather, the new evidence merely documents post-service back 
injuries and treatment.  None of the medical personnel offered 
any opinions regarding aggravation during service.  The basis of 
the 1976 denial was a finding of no aggravation.  In order to be 
material, evidence received since 1976 would have to suggest or 
in some manner show aggravation during service.  The evidence 
received since 1976 does not raise a reasonable possibility of 
substantiating the underlying claim.  For these reasons, the 
Board concludes that the Veteran has not presented new and 
material evidence to reopen his claim for service connection for 
low back disability.  Accordingly, the Board's analysis must end 
here and the appeal is denied.  See 38 U.S.C.A. § 5108.




ORDER

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for low back disability.  
The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


